Plaintiff appeals from an order of the Special Term of Supreme Court, denying her motion to resettle a former order which denied her application for a new trial. The order is not appealable. (Civ. Prac. Act, § 609; Waltham, Manufacturing Company v. Brady, 67 App. Div. 102; West Side National Bank v. Warsaw Discount Bank, 204 id. 4; Bergin v. Anderson, 216 id. 844.) Motion to dismiss appeal granted, with ten dollars costs. Hill, P. J., Crapser, Heffernan and Schenck, JJ., concur; Bliss, J., dissents.